In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00035-CV

HARRIETT NICHOLSON, Appellant             §    On Appeal from the 342nd District
                                               Court
V.

THE BANK OF NEW YORK MELLON               §    of Tarrant County (342-262692-12)
FKA THE BANK OF NEW YORK AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF CWMBS,
INC., CWMBS REFORMING LOAN                §    January 31, 2019
REMIC TRUST CERTIFICATES SERIES
2005-R2, MELANIE COWAN, BANK OF
AMERICA, N.A., AND RECONTRUST
COMPANY, N.A., Appellees                  §    Per Curiam

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM